DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 13 is objected to because of the following informalities:  using indefinite language (“such as”).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7-10, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arfin et al. (2010/0057582).  

Regarding independent claim 1, Arfin teaches a method of accounting for aggregate electrical power contributions from a distributed network of contributing facilities (Figs. 1, 4, 7, 8), said method comprising: 
receiving information originating from a first plurality of monitoring stations (110 in Fig. 1) associated with a first plurality of facilities (401-408 in Fig. 4), wherein said first plurality of facilities is operable to generate (via 102) as well as consume (via user loads) electricity, and wherein said information from said monitoring stations comprises information concerning respective electricity metered flowing from facility out onto a power grid by said first plurality of facilities, or electricity consumption metered flowing into said first plurality of facilities ([0037], [0038]); 
and, where said plurality of facilities agree to co-operatively account for their collective contribution and consumption as a collective ([0102]); 
and, where said information from said distributed facilities is transmitted to a collective-authorized entity (412), for combination into an aggregate total of power contribution and consumption of the facilities in the collective ([0088], [0113], [0114]); 
and, where said aggregate power contribution is presented as a whole to enable representation of the collective's energy generation capability as a single entity, with said aggregate virtual power generation capacity combined to form a virtual power supply company (“virtual utility”; [0102]);
 and, where said virtual power supply company may charge for use of the power collectively generated, as well as to enter into arrangements for supply and re-transmission of said collective power generation capability ([0102]).
Regarding claim 2, Arfin teaches said virtual power supply company may use said information to enter into agreement with power grid provider for their collective use of said shared power grid, to supply power to consumers through said power grid, as well as, to draw power from said power grid. ([0102])
Regarding claim 3, Arfin teaches where such agreements may provide for fair accounting of aggregate contribution onto said shared power grid, or consumption from said grid, by said co-operative facilities, using information collected from facilities, and with a mutually agreed (based on contract with utility) format and authentication systems (client ID), to support cross auditing of said contributions and consumption, and wherein said virtual power supply company may use said contribution and consumption information to form a net collective contribution, from which they may charge for use of electricity supplied onto or drawn from the shared power-grid. ([0102], [0113], [0114])
Regarding claim 4, Arfin teaches said virtual supply company may disburse said charged funds to individual contributing facilities, or charge facilities within said collective, according to their individual contribution or consumption. ([0114])
Regarding claim 7, Arfin teaches determining compensation for each of said first plurality of facilities based on the information collected which may comprise; the amount of the respective facility electricity contribution, the proportion of the contribution relative to the aggregate sum of the collective's contribution, the time of day and the duration of contribution, and the method of power generation at each facility. ([0113], [0114])
Regarding claim 8, Arfin teaches determining consumption charges for each of said first plurality of facilities based on the respective electricity consumption and time of consumption of each facility. ([0113], [0114])
Regarding claim 9, Arfin teaches the Power Grid providers are compensated for use of the power grids, and infrastructure used to direct the electricity, flowing to or from the facilities, to supply customers consuming power generated by the collection (via invoices that are sent out; [0114]).
Regarding claim 10, Arfin teaches the collective may use said aggregate power generation history, and deducting for expense to supply over the power grid, to charge for consumption, or re-supply of, said collective's aggregate power generation through said power grid. (using past month aggregate power generation information to determine invoice; [0088], [0089], [0102])
Regarding claim 17, Arfin teaches said first plurality of facilities transmits said metered facility information to recipients authorized by the collective, which may include authorized information gathering equipment, operated by the virtual power generation collective, the power grid provider their power grid distribution and control infrastructure and authorized agents, local authorities responsible for the oversight of power generation, supply and consumption and their agents. ([0038])
Regarding independent claim 20, Arfin teaches a system of accounting for electrical power contributions (Figs. 4 and 7), said system comprising: 
an accounting server (412) communicatively coupled to a plurality of facilities (401-408), wherein said plurality of facilities is operable to generate electricity, and wherein the accounting server comprises: 
a memory (714) operable to store accounting information concerning electrical contributions from said plurality of facilities and a tracking application (i.e. web portal; [0116]); 
a network interface (internet, 410) for communicating with said plurality of facilities; and 
a processor coupled to said memory and said network interface, the processor being configured to operate in accordance with the tracking application to: 
receive data from said plurality of facilities, wherein said data contains information concerning electricity consumption and contributions to a power grid by said plurality of facilities; 
WYAT-0001. USC148track electricity consumption and contributions from each of said first plurality of facilities using the information. ([0113], [0114], [0116])
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 11-16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arfin et al. (2010/0057582) and Power Measurement LTD. (WO 2006/059195) (from here forward referred to as “PMLTD”).  Arfin teaches the method, system and apparatus as described above.
Regarding claim 5, Arfin teaches the information which may include the amount, time, duration, direction of power flow, and location of the contributions and consumptions being robustly transmitted over public and private information networks ([0088]); and robust storage of information (Fig. 7; 714).  
Arfin fails to explicitly teach the transmitted information being encrypted and subsequent verification of the transmitted information, along with other claimed communication methods as discussed below with regards to other claims.  PMLTD teaches a similar power management system to that of Arfin.  PMLTD teaches a communication system that sends information that is encrypted and/or signed with a cryptographic signature and subsequently verifies the transmission of the information ([0025], [0054], among others).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement PMLTD’s method of communication (as described throughout [0025] and [0054]) into Arfin’s invention, since it allows for a more secure method of communication between elements.  This motivation holds true for the rest of the claims below.
 Regarding claims 6 and 18, the Arfin/PMLTD combination teaches cryptographic processes are performed on said encrypted and signed information in order to attest to the authenticity of said facility information, and verify the attribution to a specific facility; 
performing cryptographic processes to extract said encrypted information, and verify said signatures concerning electricity contributions and consumptions; 
and, tracking respective electricity contributions from each of the first plurality of facilities using said cryptographic attestation and attribution verification processes. ([0025], [0054], among others in PMLTD)
Regarding claim 11, the Arfin/PMLTD combination teaches said cryptographic verification may be performed using a public key cryptography, and cryptographic certificate systems mutually agreed by facilities in the collective, as well as power grid, and locality oversight authorities responsible for regulating electricity, on the respective locality power grids. ([0025], [0054], among others in PMLTD)
Regarding claim 12, the Arfin/PMLTD combination teaches the public key cryptographic system may be selected from a group comprising: public key distribution system, shared secrets, digital signature system and public key cryptosystem. ([0025], [0054], among others in PMLTD)
Regarding claim 13, the Arfin/PMLTD combination teaches the public key certificate system may use a secure certificate system utilizing RSA, ECC, Diffie-Helman or other cryptographic certificate signature/verification algorithm mutually agreed upon by parties creating and receiving said facility metered information. ([0025], [0054], among others in PMLTD)
Regarding claim 14, the Arfin/PMLTD combination teaches said facility electricity metering system involves securely embedding cryptographic material, including keys, certificates authenticating said keys, cryptographic processes, challenge-response protocols, and information signing processes within metering equipment of said facilities.  ([0025], [0054], among others in PMLTD)
Regarding claim 15, the Arfin/PMLTD combination teaches said facility metering equipment may include cryptographic material such as a signing keys, and certificates, provided by the grid supplier and/or auditor of said contribution & consumption information, for the purpose of signing said information within the facility metering equipment, in a manner that permits cryptographically attesting to the use of approved facility metering equipment, and the independent verification of the authenticity of said metering information.  ([0025], [0054], among others in PMLTD)
Regarding claim 16, the Arfin/PMLTD combination teaches said approved facility metering equipment securely incorporates said cryptographic material, in a manner that prevents tampering with, or the creation of false metering information.  ([0025], [0054], among others in PMLTD)
Regarding independent claim 19, Arfin teaches an apparatus for measuring power comprising: 
a meter (110) associated with a facility containing a power generation capability at the local facility, wherein said meter may comprise: 
an electricity current flow sense module operatively coupled to a processor ([0089]), wherein said processor in conjunction with said current sense module is operable to compute power contributed and or consumed by said power generation plant; 
WYAT-0001. USC147a memory ([0113]) operable to store computed power contribution (for each 15min period); and 
a network interface (410, internet) operable to communicate with said recipients, and information provided by said recipients, and wherein said communication comprises relaying said computed power information to said recipients ([0038]).  ([0088], [0114])
	Arfin fails to explicitly teach the communication method claimed.  PMLTD teaches a communication system and method using sets of encryption and signing keys to communicate securely ([0025], [0054], among others).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement PMLTD’s method of communication into Arfin’s invention, since it allows for a more secure method of communication between elements.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-15-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836